Citation Nr: 1004090	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the New York, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).

This case was previously remanded by the Board in April 2008 
for further development. 


FINDINGS OF FACT

1.  The objective evidence of record establishes that the 
Veteran served in Thailand during the Vietnam Era from; and 
thus, exposure to herbicide agents in service can not be 
presumed.

2.  Diabetes mellitus, type II, as a result of exposure to 
herbicides, did not originate in service and it is not 
related to any incident of service.


CONCLUSION OF LAW

Diabetes mellitus, type II, as a result of exposure to 
herbicides, was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the July 2004 rating decision, he was 
provided notice of the VCAA in July 2003 and December 2003.  
These letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in April 
2008, pertaining to the downstream disability rating and 
effective date elements of his claim, and was furnished a 
with subsequent re-adjudication in an October 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including diabetes mellitus, if manifested to a 
compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  VA regulations specify that the last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Throughout the duration of this appeal, the Veteran has 
maintained that his diabetes mellitus, type II, is the result 
of exposure to herbicides during his active service in 
Thailand.  He contends that he was assigned to the 207th 
Signal Battalion and stationed on the Thailand-Laos border 
between March 1967 and April 1968 at a communication site 
called Phu Mu.  During this time, the Veteran reported that 
the site and perimeter were sprayed frequently with a 
substance, characterized by the Veteran as a "defoliage."  
He also reported that he developed diabetes in November 1991.  
The Veteran submitted a "Thailand Order of Battle Page" which 
lists his aforementioned unit.

Service treatment records are absent of any findings of 
diabetes mellitus, type II, or related conditions and did not 
reflect any findings of exposure to herbicides.

Service personnel records reflect that the Veteran served as 
a cook with the 207th Signal Company (Tropospheric) in 
Thailand from February 1967 to March 1968.  These records do 
not reflect any evidence of exposure to herbicides.  As the 
evidence of record reveals that the Veteran served in 
Thailand from February 1967 to March 1968 and there is no 
record that the Veteran served in Vietnam during the Vietnam 
era, exposure to herbicides can not be presumed.  

Private medical records from October 1993 to January 2004 
reflect that the Veteran was treated for and diagnosed with 
diabetes mellitus as early as October 1993.  

The Veteran's Congressman submitted an inquiry to the Under 
Secretary of Defense with regard to the use of Vietnam-era 
herbicides in locations other than Vietnam.  In September 
2003, the Principal Assistant Deputy Under Secretary of 
Defense (on the Under Secretary's behalf) confirmed that 
there had been an extensive series of herbicide tests 
conducted near Pranburi, Thailand in 1964 and 1965.

The Veterans' Benefits Administration (VBA) Fast Letter 09-20 
provides updated information concerning herbicide use in 
Thailand during the Vietnam era.  Previous development 
procedures that VBA was using for purposes of developing 
information concerning possible Agent Orange exposure in 
Thailand is replaced by a memorandum for the record that was 
jointly prepared by the Compensation and Pension Service and 
the Department of Defense.  If a claimed herbicide exposure 
cannot be resolved based on the information contained in this 
memorandum, then follow-up inquiries are now being sent to 
the Army and Joint Services Records Research Center (JSRRC).  

This memorandum reports that tactical herbicides, such as 
Agent Orange, were used at the Pranburi Military Reservation 
from April to September 1964, but not near any U.S. military 
installation or Royal Thai Air Force Base.  Other than the 
1964 tests on the Pranburi Military Reservation, tactical 
herbicides were not used or stored in Thailand.  See VBA Fast 
Letter 09-20 (May 6, 2009).  The Board also notes that this 
memorandum reflects that some Operation RANCH HAND aircrafts 
flew insecticide missions in Thailand from August 1963 to 
September 1963 and in October 1966.  Id.  While the 1966 
missions involved the spraying of malathion insecticide for 
"control of malaria carrying mosquitoes," these facts were 
noted as insufficient to establish tactical herbicide 
exposure for any Veteran based solely on service in Thailand.  
Id.

In September 2009, the United States Armed Services Center 
for Unit Records Research (JSRRC) reported that the 207th 
Signal Battalion was stationed at Korat, Thailand during the 
period from February 1967 to March 1968.  The JSRRC report 
noted that the available historical records do not document 
the spraying, testing, transporting, storage or usage of 
herbicides at Korat, Thailand.  The research by JSRRC 
indicated that herbicides were sprayed during 1964 and 1965 
in an isolated coastal area near Pranburi, Thailand, 
specifically at the Pranburi Military Reservation associated 
with the Replacement Training Center of the Royal Thai Army, 
which was not near any U.S. military installation.  Thus, 
JSRRC could not verify the Veteran's exposure to herbicides 
during his period of service in Thailand.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for diabetes mellitus, type II, 
as a result of exposure to herbicides.  The Board 
acknowledges that the Veteran is not presumed to have been 
exposed to herbicides in service as he served in Thailand 
during the Vietnam era.  Therefore service connection for 
diabetes mellitus, type II, is not warranted under current VA 
law for presumptive purposes.  See 38 C.F.R. §3.307 (a)(6).  

The Board also finds that the preponderance of the evidence 
is against the claim for service connection for diabetes 
mellitus, type II, as a result of exposure to herbicides on a 
direct basis.  There is no evidence of treatment for this 
condition or a related condition in service.  In addition, 
there is no evidence of record that supports the Veteran's 
contentions that he was exposed to herbicide exposure while 
stationed in Thailand.  In fact, the September 2003 letter 
from Principal Assistant Deputy Under Secretary of Defense, 
the memorandum provided from the Compensation and Pension 
Service and the Department of Defense and the report from 
JSRRC all indicated that there was no record of exposure to 
herbicides in Thailand during the period that Veteran's unit 
was stationed there.  The objective medical evidence of 
record also reflects that the Veteran was diagnosed with 
diabetes mellitus, type II, as early as October 1993 and the 
Veteran stated that he developed diabetes in 1991, 
approximately 23 to 25 years following service, with no 
evidence of continual treatment for this condition since the 
Veteran's separation from service.  Moreover, there is no 
medical evidence of a nexus between the Veteran's current 
diabetes mellitus, type II, and his active military service.  
As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus, type II, as a result of 
exposure to herbicides.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board acknowledges the Veteran's statements that his current 
diabetes mellitus, type II, is related to his active service, 
however, these contentions are statements of causation.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for diabetes mellitus, type II, as a 
result of exposure to herbicides is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


